SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March 3, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X PRESS RELEASE CSN Successfully Regains Compliance with NYSE Minimum Share Price Listing Requirement Companhia Siderúrgica Nacional (the “Company”) announces that, on March 1, 2016 it received notice from the New York Stock Exchange (“NYSE”) informing that the Company has successfully regained compliance with the NYSE´s continued listing standard that requires a minimum average closing price of $1 per share over 30 consecutive trading days. On February 22, 2016, the Company informed the market that it was notified by the NYSE that the price of the Company´s American Depositary Shares (“ADSs”), each representing one common share of the Company, had fallen below the NYSE´s minimum share price continued listing standard and that the Company had six months to resume compliance in order to continue trading on the NYSE. At the close of trading on February 29, 2016, however, the average closing price of the Company´s ADSs for the previous 30 trading days was above $1.00 per ADS. Accordingly, CSN is now in full compliance with NYSE´s listing standards. São Paulo, March 3, 2016. Paulo Rogério Caffarelli Executive Officer Companhia Siderúrgica Nacional 1 Escritório Central Av. Brigadeiro Faria Lima, 3400 – 20º andar - Edificio Financial Faria Lima Center Cep: 04538-132 - São Paulo - SP SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 3, 2016 COMPANHIA SIDERÚRGICA NACIONAL By: /
